PER CURIAM.
Paul B. Goist, a federal prisoner, seeks to appeal the district court’s order accepting the recommendation of the magistrate judge’s recommendation and denying relief on his petition that it construed as filed under 28 U.S.C. § 2241 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Goist v. United States Bureau of Prisons, No. CA-02-2211-0-20-BD (D.S.C. Sept. 25, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.